People v Lopez-Suazo (2017 NY Slip Op 08462)





People v Lopez-Suazo


2017 NY Slip Op 08462


Decided on December 5, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 5, 2017

Gische, J.P., Kapnick, Oing, Moulton, JJ.


5104 1306/13 5103

[*1]The People of the State of New York, Respondent,
vAlfredo Lopez-Suazo, Defendant-Appellant.


Seymour W. James, Jr., The Legal Aid Society, New York (Rachel L. Pecker of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Christine DiDomenico of counsel), for respondent.

Judgment, Supreme Court, New York County (Marcy L. Kahn, J.), rendered March 7, 2014, as amended April 18, 2014, convicting defendant, after a jury trial, of operating a motor vehicle while intoxicated, and sentencing him to a term of one to three years, unanimously affirmed.
Defendant's challenges to the prosecutor's summation are unpreserved, and we decline to review them in the interest of justice. As an alternative holding, we find no basis for reversal. To the extent there were isolated improprieties, they were not so egregious as to deprive defendant of a fair trial, and any error was harmless in light of the overwhelming evidence
of defendant's guilt (see People v D'Alessandro , 184 AD2d 114, 118-119 [1st Dept 1992], lv denied  81 NY2d 884 [1993]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: DECEMBER 5, 2017
CLERK